UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6726


ARGENI BATALDO-CASTILLO,

                Petitioner - Appellant,

          v.

WARDEN TRAVIS M. BRAGG,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     Richard M. Gergel, District
Judge. (6:15-cv-03717-RMG)


Submitted:   January 30, 2017             Decided:   March 3, 2017


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Argeni Bataldo-Castillo, Appellant Pro Se.   Christopher Gibbs,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Argeni     Bataldo-Castillo,        a    federal    prisoner,        appeals      the

district      court’s     order    accepting     the    recommendation            of   the

magistrate      judge    and   denying   relief    on     his    28      U.S.C.    § 2241

(2012) petition.         It is undisputed that Bataldo-Castillo did not

exhaust his administrative remedies before filing his petition.

Although the district court denied Bataldo-Castillo’s petition

with prejudice on the merits, we conclude that the dismissal

should have been without prejudice for failure to exhaust.                             See

Timms    v.     Johns,     627    F.3d   525,     530-31        (4th      Cir.     2010).

Accordingly,      we     affirm    the   dismissal      order       as    modified      to

reflect that the dismissal is without prejudice.                         See 28 U.S.C.

§ 2106 (2012).         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court     and    argument    would     not   aid     the   decisional

process.

                                                              AFFIRMED AS MODIFIED




                                          2